Case: 16-41717      Document: 00514121529         Page: 1    Date Filed: 08/18/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-41717
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 18, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANKLIN ANDRES VIDES-ESPINOZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-322-1


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Franklin Andres
Vides-Espinoza has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Vides-Espinoza has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.     We concur with counsel’s assessment that the appeal


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41717   Document: 00514121529    Page: 2   Date Filed: 08/18/2017


                               No. 16-41717

presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                    2